           Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

LISA MARLENE DURHAM,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   19-CV-1204S
COMMISSIONER OF SOCIAL SECURITY

                Defendant.
______________________________________



          1.       Plaintiff Lisa Marlene Durham brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied her application for supplemental security income benefits under Title

XVI of the Act. (Docket No. 1.) This Court has jurisdiction over this action under 42 U.S.C.

§ 405(g).

          2.       Plaintiff filed her application for benefits under Title XVI of the Act with the

Social Security Administration on June 24, 2016. (R. 1 at 70.) Plaintiff had previously been

found disabled, but lost her benefits when she was incarcerated in 2014. (R. at 80.)

Plaintiff alleged disability beginning on her new application date of June 24, 2016, due to

bulging discs in her neck and back, bipolar disorder, anxiety disorder, spinal stenosis,

PTSD, ADHD, migraines, and GERD. (R. at 232.) Plaintiff’s application was denied.

Plaintiff thereafter requested a hearing before an administrative law judge (“ALJ”). ALJ

Brian LeCours held a hearing on August 8, 2018, at which Plaintiff, represented by her

attorney, appeared and testified. (R. at 64-113.) Vocational Expert Jeanne Beachler also


1   Citations to the underlying administrative record are designated as “R.”
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 2 of 11




appeared and testified by telephone. At the time of the hearing, Plaintiff was 47 years old,

with a high school-equivalent education and some college, and prior work experience as

an auto parts deliverer. (R. at 78, 125.)

       3.      The ALJ considered the case de novo and, on October 18, 2018, issued a

written decision denying Plaintiff’s application for benefits. (R. at 19-32.) On July 19, 2019,

the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at 1.)

Plaintiff then filed the current action on September 9, 2019, challenging the

Commissioner’s final decision. 2

       4.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 12, 15.) Plaintiff filed a response on

August 7, 2020, (Docket No. 16), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is denied,

and Defendant’s motion is granted.

       5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where


2The ALJ’s October 18, 2018, decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.

                                                 2
       Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 3 of 11




evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,

                                            3
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 4 of 11




              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 416.920(a)(4); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954,

76 L. Ed. 2d 66 (1983).

       10.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity from her alleged disability onset date of June 24, 2016. (R. at 21.) At step two,



                                             4
            Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 5 of 11




the ALJ found that Plaintiff has the severe impairments of degenerative disc disease of

the cervical and lumbar spine, depressive disorder, and anxiety disorder. (R. at 22.) At

step three, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals any impairment(s) listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). (R. at 23.)

        11.      Next, the ALJ found that Plaintiff retains the residual functional capacity

(“RFC”) to perform light work, except that she is unable to climb ladders, ropes, or

scaffolds, although she is able to frequently balance as well as occasionally stoop, kneel,

crouch, crawl, and climb ramps and stairs. (R. at 25.) The ALJ further found that

                 [Plaintiff] is able to engage in occasional overhead reaching
                 bilaterally, and she must avoid concentrated exposure (no
                 more than occasional) to pulmonary irritants such as fumes,
                 odors, dust, and gases. [She] is able to engage in work
                 consisting of unskilled tasks, work that requires little or no
                 judgment to do simple duties that can be learned on the job in
                 a short period of time. [She] is able to occasionally interact
                 (brief and superficial nature) with the general public and co-
                 workers, while she is able to frequently interact with
                 supervisors.
        .
(Id.)

        12.      At step four, the ALJ found that Plaintiff is unable to perform any past

relevant work. (R. at 30.) At step five, the ALJ found that there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform. (Id.) Accordingly,

the ALJ found that Plaintiff was not disabled at any time since her application date of June

24, 2016. (R. at 31.)

        13.      Plaintiff argues that the ALJ’s final determination is not supported by

substantial evidence because the ALJ improperly substituted his judgment for the

opinions of Drs. Yu-Ying Lin and Dr. Hillary Tzetzo, and failed to incorporate a number of

                                               5
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 6 of 11




the doctors’ assessed limitations into his RFC. Plaintiff also argues that the ALJ erred in

rejecting examining physician Dr. Dominic Cirillo’s opinion regarding Plaintiff’s headaches

without first attempting to clarify the opinion with Dr. Cirillo. For the following reasons,

Plaintiff’s arguments are unavailing.

       14.    Residual functional capacity is defined as “what an individual can still do

despite his or her limitations.” Holste v. Colvin, No. 15-CV-582-FPG, 2016 WL 3945814,

at *3 (W.D.N.Y. July 19, 2016) (citing Desmond v. Astrue, No. 11-CV-0818 (VEB), 2012

WL 6648625, at *5 (N.D.N.Y. Dec. 20, 2012)). To determine a claimant's RFC, “the ALJ

considers a claimant's physical abilities, mental abilities, symptomatology, including pain

and other limitations that could interfere with work activities on a regular and continuing

basis.” Desmond, 2012 WL 6648625, at *5 (citing 20 C.F.R. § 404.1545(a)).

       15.    An ALJ is entitled to weigh all of the evidence available to make an RFC

finding that is consistent with the record as a whole. Matta v. Astrue, 508 F. App'x 53, 56

(2d Cir. 2013). See also Richardson v. Perales, 402 U.S. 389, 399, 91 S. Ct. 1420, 28 L.

Ed. 2d 842 (1971) (“We therefore are presented with the not uncommon situation of

conflicting medical evidence. The trier of fact has the duty to resolve that conflict.”).

“Genuine conflicts in the medical evidence are for the Commissioner to resolve.” Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002); see also Balsamo v. Chater, 142 F.3d 75, 81

(2d Cir. 1998).

       16.    Here, the ALJ considered and gave “significant weight” to the opinions of

Dr. Yu-Ying Lin and Dr. Hillary Tzetzo regarding Plaintiff’s mental health limitations. Dr.

Lin performed a consultative psychological examination of Plaintiff on August 26, 2016.

(R. at 356-60.) Dr. Lin noted that Plaintiff’s demeanor was cooperative, but her manner



                                             6
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 7 of 11




of relating was poor. (R. at 357.) Dr. Lin opined that Plaintiff’s attention and concentration

were moderately impaired, her memory was mildly limited, and her intellectual functioning

was average. She opined that Plaintiff could follow, understand, and perform simple tasks

and instructions without limitations, that Plaintiff had a moderate limitation in maintaining

attention and concentration. Dr. Lin further opined that Plaintiff could maintain a regular

schedule and learn new tasks without limitations, had a moderate limitation performing

complex tasks independently and needed supervision for such tasks, was moderately-to-

markedly limited in making appropriate decisions, was mildly limited in relating to others,

and was moderately limited in dealing appropriately with stress. (R. at 359.) Dr. Lin opined

that Plaintiff’s difficulties were caused by stress-related problems and distractibility. (Id.)

Dr. Lin further opined that Plaintiff’s psychiatric problems did not appear significant

enough to interfere with her ability to function on a daily basis. (Id.)

       17.    Dr. Tzetzo, a State agency consultant, upon a review of Plaintiff’s entire

record, opined that Plaintiff could perform simple work tasks “involving mainly brief and

superficial contact with supervisors, coworkers, and the public.” (R. at 130.) Dr. Tzetzo

further opined that Plaintiff would have no limitations with simple instructions, moderate

limitations with detailed instructions, moderate limitations remembering locations and

work-like procedures, maintaining attention and concentration for extended periods,

working with others without being distracted, making simple work-related decisions,

responding appropriately to supervisors, getting along with coworkers, responding

appropriately to changes in the work setting, and setting realistic goals. (R. at 135.) Dr.

Tzetzo opined that Plaintiff would have marked limitations interacting with the public and

maintaining socially appropriate behavior, but had no limitations asking simple questions



                                               7
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 8 of 11




or requesting assistance. (R. at 134-45.) Dr. Tzetzo opined that Plaintiff would not have

any marked limitations in work-related mental activities that would preclude her from

performing substantial gainful activity. (R. at 130.)

       18.    The ALJ crafted an RFC that incorporated some elements of both opinions

and rejected other elements. For example, the ALJ rejected Dr. Lin’s opinion that Plaintiff

needed supervision and had moderate-to-marked limitations in making decisions, finding

that it was contradicted by Dr. Lin’s assertion that Plaintiff’s problems did not appear

significant enough to interfere with her ability to function on a daily basis, by Plaintiff’s

activities of daily living, which included showering, dressing, cooking, cleaning, managing

her money, taking public transportation, and attending church and Narcotics Anonymous

meetings twice per week, and by Dr. Tzetzo’s opinion. (R. at 29). Instead the ALJ found

that Plaintiff could perform simple work with little judgment, could occasionally interact

with coworkers and the public, and could interact frequently with supervisors. (R. at 29.)

Given that it is the ALJ’s job to formulate an RFC based on the evidence as a whole and

to reject elements that are inconsistent, there was no error here.

       19.    Similarly, the ALJ rejected Dr. Tzetzo’s opinion that Plaintiff had marked

limitations interacting with the public, maintaining socially appropriate behavior, and

adhering to basic standards of neatness and cleanliness, because it was inconsistent with

Dr. Tzetzo’s own opinion that Plaintiff could handle simple work tasks and interact mainly

briefly with others. (R. at 29.) As above, the ALJ’s determination reflects a permissible

selection from Dr. Tzetzo’s opinion of elements that were consistent with other parts of

the record.




                                              8
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 9 of 11




       20.    Plaintiff argues that the ALJ erred in stating that she could have “frequent”

interactions with supervisors, when the record demonstrated a greater degree of

limitation. (Docket No. 12-1 at p. 13.) Defendant notes that Dr. Tzetzo’s assessment that

Plaintiff “could handle simple work tasks—involving mainly brief and superficial contact

with supervisors, coworkers and the public” is not as limiting as Plaintiff claims. (R. at

130.) This Court observes that the functional implications of the phrase “mainly brief and

superficial contact” are not entirely clear. But even if there were a conflict between this—

more limiting—opinion and the other evidence in the record, the ALJ was permitted to

resolve it. It is clear that the ALJ crafted his RFC determination by considering Dr.

Tzetzo’s opinion that Plaintiff could handle simple work involving “mainly brief” contact

with supervisors, Dr. Lin’s opinion that Plaintiff was only mildly limited in interacting with

others, and Plaintiff’s activities of socializing with family and friends, attending church and

Narcotics Anonymous twice a week. The ALJ considered the evidence as a whole and

resolved conflicts in the evidence in arriving at an RFC determination.

       21.    Plaintiff also argues that the ALJ should have contacted Dr. Dominic Cirillo

to clarify his opinion regarding Plaintiff’s headaches. Defendant argues that the ALJ was

correct in not incorporating Dr. Cirillo’s opinion about Plaintiff’s headaches because it was

based solely on Plaintiff’s own report and because the record shows no evidence that

Plaintiff received treatment for headaches.

       22.    Dr. Dominic Cirillo performed an internal medicine examination of Plaintiff

on August 26, 2016. (R. at 361-67.) He took Plaintiff’s medical history, and noted that

she reported that she had migraines lasting up to three days, but that these were much

less frequent since she had started taking Topamax, and severely incapacitating



                                              9
        Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 10 of 11




migraines occurred about once a year. (R. at 362.) Dr. Cirillo also performed a physical

examination of Plaintiff. He opined that she had a moderate limitation for bending, a mild

to moderate limitation in squatting and kneeling, a mild to moderate imitation for lifting

and reaching, and mild limitation for turning her head and neck. (R. at 367.) Dr. Cirillo

also opined that Plaintiff “may have intermittent interruptions in schedule due to

migraines.” (Id.) Given that Dr. Cirillo did not note that Plaintiff had a headache on the

date of the examination, his opinion regarding Plaintiff’s migraines was likely based on

Plaintiff’s self-report.

       23.     The ALJ gave significant weight to Dr. Cirillo’s opinion, but found Dr. Cirillo’s

opinion regarding Plaintiff’s migraines to be vague and unsupported by the evidence in

the record. (R. at 29.) This Court finds no error in the ALJ’s assessment of Dr. Cirillo’s

migraine limitation. The medical record lacks evidence of treatment for migraines, and

Plaintiff herself told Dr. Cirillo that her headaches were improving with Topamax, and that

debilitating headaches occurred about once a year. (R. at 362.) Again, the ALJ was

entitled to reject elements of opinions that are not consistent with the rest of the record,

and he properly did so here.

       24.     Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no error in the ALJ’s determination. The decision contains an adequate

discussion of the medical evidence supporting the ALJ’s determination that Plaintiff was

not disabled, and Plaintiff’s aforementioned contentions are unavailing. Plaintiff’s Motion

for Judgment on the Pleadings is therefore denied, and Defendant’s motion seeking the

same relief is granted.




                                              10
         Case 1:19-cv-01204-WMS Document 18 Filed 11/10/20 Page 11 of 11




         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 12) is DENIED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

15) is GRANTED.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         November 10, 2020
               Buffalo, New York

                                                     s/William M. Skretny
                                                    WILLIAM M. SKRETNY
                                                   United States District Judge




                                           11
